This is a companion case to No. 8822. The parties and the facts are the same. Here the administratrix made a motion in the county court to vacate the order confirming sale. The motion was denied and that decision was affirmed in the circuit court on appeal. The order assailed in this action has been reversed in the companion case, and therefore the order of the circuit court in this case is reversed, without costs.
WARREN, Circuit Judge, sitting for POLLEY, J.
ROBERTS, J., and WARREN, Circuit Judge, dissent. *Page 155